      Case 1:20-cv-00165-JRH-BKE Document 15 Filed 04/06/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

ALAN LEE ROMERO,                   )
                                   )
         Plaintiff,               )
                                   )
    v.                            )                         CV 120-165
                                   )
WARDEN EDWARD PHILBIN; UNIT        )
MANAGER CLIFORD BROWN;             )
CORRECTION OFFICER FLUKER;         )
CORRECTION OFFICER MOSS;           )
CORRECTION OFFICER WADE;           )
CORRECTION OFFICER EVERET; and     )
CORRECTION OFFICER WOODS,          )
                                   )
         Defendants.               )
                               _________

                                            ORDER
                                            _________

       Plaintiff, incarcerated at Augusta State Medical Prison, is proceeding pro se and in

forma pauperis in this case filed pursuant to 42 U.S.C. § 1983. On March 5, 2021, the Court

directed Plaintiff to pay an initial partial filing fee of $6.67 within thirty days of the date of

the Order and advised him that all prisoners, even those proceeding in forma pauperis, must

pay the filing fee of $350.00 in full. See 28 U.S.C. § 1915(b)(1). The time for responding to

the Court’s March 5th Order has now expired, yet Plaintiff has failed to pay the assessed

initial partial filing fee as required by the relevant provisions of the United States Code.

       Under the Prison Litigation Reform Act (“PLRA”), prisoners granted in forma

pauperis status must, when funds are available, prepay at least a partial filing fee. 28 U.S.C.

§ 1915(b)(1)-(2). Courts may not except indigent prisoners from prepaying this partial filing
      Case 1:20-cv-00165-JRH-BKE Document 15 Filed 04/06/21 Page 2 of 2




fee. See id.; see also Rivera v. Allin, 144 F.3d 719, 722 (11th Cir. 1998), abrogated on other

grounds by Jones v. Bock, 549 U.S. 199 (2007); Martin v. United States, 96 F.3d 853, 856

(7th Cir. 1996) (insisting, whenever feasible, on payment in advance of initial filing fee in

every civil action covered by the PLRA). Thus, Plaintiff shall have fourteen days from the

date of this Order to inform the Court of his intentions regarding this case by complying with

the Court’s Order directing payment of an initial filing fee of $6.67 or by showing the Court

why he has not complied with the Order directing the payment.                 The CLERK is

DIRECTED to immediately inform the Court of any payment of the initial filing fee which

is received from Plaintiff.

       If Plaintiff notifies the Court that he has decided not to pursue his case and wishes to

voluntarily dismiss his complaint at this time, then the case will not count as a “strike” which

may later subject Plaintiff to the three-strike dismissal rule under 28 U.S.C. § 1915(g). It is

important that Plaintiff communicate with the Court.

       SO ORDERED this 6th day of April, 2021, at Augusta, Georgia.




                                               2
